DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tajima et al. (US10252626, hereinafter Tajima) in view of Shimamori (US5932938).
	Regarding Claim 1, Tajimi discloses a power device drive apparatus (fig. 3) comprising: a control unit (304) generating a control signal (to 305); a switching device (305) performing switching according to the control signal and generating a primary side input voltage from a supply voltage (from 301 to 306a); a transformer (306) converting the primary side input voltage to a secondary side output voltage (from 306c); and a drive circuit (21a-21d) driving a power device (fig. 2) according to the secondary side output voltage (309a output).
	Tajimi does not disclose the control unit includes a table listing a correspondence relationship between supply voltages and set values of control signals for obtaining a desired secondary side output voltage, refers to the table and generates the control signal having a set value corresponding to the supply voltage
	Shimamori discloses (fig. 7) a control unit (41, 49, 45, 47) includes a table (48) listing a correspondence relationship between supply voltages and set values of control signals for obtaining a desired secondary side output voltage (col. 4, lines 20-44), refers to the table and generates the control signal having a set value corresponding to the supply voltage (col. 4, lines 10-44).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tajimi to include utilizing stored values for control as disclosed in Shimamori to reduce output voltage fluctuations thus providing stable supply voltage.
	Regarding Claim 2, Tajimi discloses the control unit (304) generates the control signal (304 to 305) without feeding back the secondary side output voltage (fig. 3).  
	Regarding Claims 3 and 6, Tajimi discloses (fig. 3) the control signal (304 to 305) is a pulse width modulation signal (col. 4, lines 61-63).  
	Tajimi does not disclose a table listing a correspondence relationship between supply voltages and duty ratios of control signals for obtaining a desired secondary side output voltage.
	Shimamori discloses the table lists a correspondence relationship between supply voltages and duty ratios of control signals for obtaining a desired secondary side output voltage (col. 4, lines 28-44).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tajimi to include utilizing stored values for control as disclosed in Shimamori to reduce output voltage fluctuations thus providing stable supply voltage.
	Regarding Claims 4 and 7-9, Tajimi does not disclose the table lists supply voltages, drive load information of power devices and set values of control signals for obtaining a desired secondary side output voltage, and the control unit refers to the table and generates the control signal having a set value corresponding to the supply voltage and drive load information of the power device.
	Shimamori discloses (fig. 2) the table lists supply voltages (Vin), drive load information of power devices and set values of control signals for obtaining a desired secondary side output voltage (col. 4, lines 28-33), and the control unit refers to the table and generates the control signal having a set value corresponding to the supply voltage and drive load information of the power device (col. 4, lines 28-44).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tajimi to include utilizing stored values for control as disclosed in Shimamori to reduce output voltage fluctuations thus providing stable supply voltage.	Regarding Claim 5 and 10-16, Tajimi does not disclose the secondary side output voltage is monitored while changing the supply voltage inputted to the control unit, and the table is set so that the secondary side output voltage becomes a desired voltage.
	Shimamori discloses (fig. 7) the secondary side output voltage is monitored (DET4) while changing the supply voltage inputted to the control unit, and the table is set so that the secondary side output voltage becomes a desired voltage (col. 9, lines 36-43).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tajimi to include utilizing stored values for control as disclosed in Shimamori to reduce output voltage fluctuations thus providing stable supply voltage.	Regarding Claim 17, Tajimi discloses (fig. 3) the drive circuit (21a-21d) is positioned downstream of the transformer to receive the secondary side output voltage (receives 306c output via 309a).
	Regarding Claim 18, Tajimi does not disclose the control unit generates the control signal having the set value in the table that has the correspondence relationship with the supply voltage.
	Shimamori discloses (fig. 7)the control unit generates the control signal having the set value in the table that has the correspondence relationship with the supply voltage (col. 9, lines 44-62).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tajimi to include utilizing stored values for control as disclosed in Shimamori to reduce output voltage fluctuations thus providing stable supply voltage.	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838